DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of Goei U.S. Patent No. 10857902. Although the claims at issue are not identical, they are not patentably distinct from each other because claims are overlapping in scope and the entire scope of the patented claim falls within the scope of the examined claim.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 17105485 USPGPUB 20210078434). Although the claims at issue are not identical, they are not patentably distinct from each other because overlapping in scope and the entire scope of the patented claim falls within the scope of the examined claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Current application: 16/412,118
US Patent: 10857902
Claim 1:
A system for controlling mobile electric vehicle charging platforms, comprising: a plurality of mobile charging platforms for charging an electric vehicle, each of the plurality of mobile charging platforms comprising: an electric vehicle charger for charging the electric vehicle; a power source for providing power to the electric vehicle charger; a positional tracking device for determining a first position of a mobile charging platform; a mobile charging platform application implemented on a wireless device for transmitting and receiving control data for scheduling a meeting location between the mobile charging platform and an electric vehicle responsive to the first position of the mobile charging platform and a second position of an electric vehicle; at least one central server implementing a mobile electric vehicle charging system, the mobile electric vehicle charging system further comprising: a communications interface for transmitting and receiving the control data between the at least one central server implementing the mobile electric vehicle charging system, the plurality of mobile charging platforms and the electric vehicle; a database for storing mobile charging platform data and electric vehicle data; and an artificial intelligence controller for generating the control data to schedule the meeting location between the mobile charging platform and the electric vehicle responsive to the first position data received from the mobile charging platform application, the second position data received from the electric vehicle, the mobile charging platform data and the electric vehicle data.

A system for managing a group of charging stations for at least one personal mobility device, comprising: a central personal mobility device charger controller for controlling system operation; a plurality of charging units communicating with the central personal mobility device charger controller; a first interface within the central personal mobility device charger controller for enabling communication between the central personal mobility device charger controller and the plurality of charging units for charging the at least one personal mobility device, wherein the at least one personal mobility device comprises a vehicle; a second interface within the central personal mobility device charger controller for enabling communications between the central personal mobility device charger controller and a plurality of mobile charging applications enabling finding locations of at least one of the plurality of charging units and making of reservations with the at least one of the plurality of charging units; a reservation controller stored on the central personal mobility device charger controller for enabling a user of one of the plurality of mobile charging applications to select the at least one of the plurality of charging units and make a reservation with the at least one of the plurality of charging units at a selected time period; wherein the plurality of charging units each further comprises: a locker for securing within the locker the at least one personal mobility device and the charging unit; charging circuitry for generating a charging current to the at least one personal mobility device responsive to power provided from at least one of a local power grid and a battery; a connector providing the generated charging current from the charging circuitry to the at least one personal mobility device; and a battery charge controller for controlling a provisioning of electrical energy from the charging circuitry to a battery of the at least one personal mobility device and tracking a battery charging status.

 A system for controlling mobile electric vehicle charging platforms, comprising: 
a plurality of mobile charging platforms for charging an electric vehicle, each of the plurality of mobile charging platforms comprising: 

a power source for providing power to the electric vehicle charger; 
a positional tracking device for determining a first position of a mobile charging platform; 
a vehicle securing apparatus for securing the electric vehicle to a transport position on the mobile charging platform for charging of the electric vehicle while the mobile charging platform is in motion; 
a mobile charging platform application implemented on a wireless device for transmitting and receiving control data for scheduling a meeting location between the mobile charging platform and an electric vehicle responsive to the first position of the mobile charging platform and a second position of an electric vehicle; 
at least one central server implementing a mobile electric vehicle charging system, the mobile electric vehicle charging system further comprising: a communications interface for transmitting and receiving the control data 
a database for storing mobile charging platform data and electric vehicle data; 
an artificial intelligence controller for generating the control data to schedule the meeting location between the mobile charging platform and the electric vehicle responsive to the first position data received from the mobile charging platform application, the second position data received from the electric vehicle, the mobile charging platform data and the electric vehicle data; wherein the artificial intelligence controller enables scheduling of a charging appointment between the mobile charging platform and the electric vehicle at a predetermined time; 
wherein the artificial intelligence controller tracks positions of the mobile charging platform and the electric vehicle based on the meeting location and the predetermined time and generates alerts if one of the mobile charging platform and the electric vehicle will be late for the charging appointment at the predetermined time; and wherein the artificial intelligence controller reschedules a second mobile charging platform for the charging appointment responsive to a determination that the mobile charging platform will not make the predetermined time.


A system for managing a group of charging stations for at least one personal mobility device, comprising: 
a central device charger controller for controlling system operation; 
a plurality of charging units communicating with the central device charger controller; 
a first interface within the central device charger controller for enabling communication between the central device charger controller and the plurality of charging units for charging the at least one personal mobility device comprises a wheelchair or a scooter; 
a second interface within the central device charger controller for enabling communications between the central device charger controller and a plurality of mobile charging applications enabling finding locations of at least one of the plurality of charging units and making of reservations with the at least one of the plurality of charging units; 
a reservation controller stored on the central device charger controller for enabling a user of one of the plurality of mobile charging applications to select the at least one of the plurality of charging units and make a reservation with the at least one of the plurality of charging units at a selected time period; 

charging circuitry for generating a charging current to the at least one personal mobility device responsive to power provided from at least one of a local power grid and a battery; a connector providing the generated charging current from the charging circuitry to the at least one personal mobility device; and 
a battery charge controller for controlling a provisioning of electrical energy from the charging circuitry to a battery of the at least one personal mobility device and tracking a battery charging status.

A system for controlling mobile electric vehicle charging platforms, comprising: 

a communications interface for transmitting and receiving control data between the at least one central server implementing the mobile electric vehicle charging system, a plurality of mobile charging platforms and a plurality of electric vehicles; 
a database for storing mobile charging platform data and electric vehicle data; and 
at least one central server implementing a mobile electric vehicle charging system controller for generating the control data to schedule the meeting location between a mobile charging platform and an electric vehicle responsive to first position data received from the mobile charging platform application, second position data received from the electric vehicle, the mobile charging platform data and the electric vehicle data. 


A system for managing a group of charging stations for at least one electric vehicle, comprising: a central electric vehicle charger controller for controlling system operation; a plurality of charging units communicating with the central electric vehicle charger controller, wherein the plurality of charging units each further comprises: charging circuitry for generating a charging current to the at least one electric vehicle responsive to power provided from a local power grid; a connector providing the generated charging current from the charging circuitry to the at least one electric vehicle; a battery charge controller for controlling a provisioning of electrical energy from the charging circuitry to a battery of the at least one electric vehicle and tracking a battery charging status; a database associated with the central electric vehicle charger controller storing charger data on each of the plurality of charging units and stores current charging data on the at least one electric vehicle and stores vehicle data for the at least one electric vehicle; a first interface within the central electric vehicle charger controller for enabling communication between the central electric vehicle charger controller and the plurality of charging units for charging the at least one electric vehicle; a second interface within the central electric vehicle charger controller for enabling communications between the central electric vehicle charger controller and a plurality of mobile charging applications enabling finding of locations of at least one of the plurality of charging units and making of reservations with the at least one of the plurality of charging units; a charger locator controller on the central electric vehicle charger controller for performing real-time determination of a closest charging unit of the plurality of charging units to the at least one electric vehicle responsive to the charger data and a current position of the at least one electric vehicle, wherein the charger locator controller estimates a battery exhaustion time for the at least one electric vehicle and provides recommendation for charging units of the plurality of charging units for charging the at least one electric vehicle prior to battery exhaustion responsive to the current charging data, further wherein the charger locator controller further performs the real-time determination of the closest charging unit of the plurality of charging units based on the vehicle data to match brand specific electric vehicles with a brand compatible charging unit; and a reservation controller on the central electric vehicle charger controller for enabling a user of one of the plurality of mobile charging applications to select the closest charging unit and make a reservation with the closest charging unit at a selected time period.



Regarding claims 2-9,11-14 and 16-20, claims depend on claims 1, 10 and 15. Please see arguments above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Forbes, Jr.; Joseph W. et al.	US 20170358041
Goei; Esmond	US 20190351783
GOEI; Esmond	US 20190255963
GOEI; ESMOND	US 20170282736
Goei; Esmond et al.	US 10857902
Grimes; Jeffery R. et al.	US 20190118655
Hyde; Roderick A. et al.	US 20150095789
Isaac; Roger D.	US 20180062420
JAMMER; Daniel	US 20120271758
Karalis; Aristeidis et al.	US 20080278264
Kobayashi; Yoshikazu	US 20150155715
Konrardy; Blake et al.	US 10042359
Miftakhov; Valery et al.	US 20170250550
Oyobe; Hichirosai et al.	US 20100225271
Penilla; Angel A. et al.	US 20170267214
Pollack; Seth B. et al.	US 20090066287
Uyeki; Robert	US 9987940
Widmer; Hanspeter et al.	US 20120262002
Zhao; Xiang et al.	US 20180361870.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859